Citation Nr: 0400057	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  91-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right ankle sprain. 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1968 until July 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1991 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida.

The issues on appeal were previously before the Board on 4 
prior occasions.  In June 1995, a remand was ordered.  Then, 
in January 1997, both issues were denied by the Board.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 1998 Order, 
the Court vacated the July 2000 Board decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).  Additional remands followed in July 1998 and 
May 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran has not been shown to have participated in 
combat with the enemy.

4.  The evidence of record corroborates the occurrence of an 
in-service stressor.

5.  The medical evidence shows that the veteran's currently 
diagnosed PTSD relates to an in-service stressor event.

6.  The evidence of record does not demonstrate the presence 
of a current right ankle condition.

CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f)(2002).

2.  A right ankle condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A November 1998 letter apprised the veteran of the need to 
submit evidence corroborating in-service stressful events.  
Additionally, an August 2001 letter apprised the veteran of 
the information and evidence he needed to submit to 
substantiate his claim, as well as VA's development 
assistance.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as personnel 
records and unit history summaries from the Department of the 
Army.  Also associated with the claims file are private and 
VA post service clinical reports.  Moreover, orthopedic and 
psychiatric VA examinations are affiliated with the claims 
folder.  Additionally, documents relating to a determination 
of the Social Security Administration (SSA) are of record.  
Furthermore, statements from the veteran and his wife are 
included in the file.  Finally, transcripts of the veteran's 
personal hearings before the RO and his October 2000 hearing 
before the undersigned are associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- PTSD

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. 
App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

I.  PTSD.

Factual background

The veteran's DD-214 indicates service in the Regular Army 
Quartermaster Corps. 
His specialty was Unit Supply Specialist.  He was noted to 
have received the following decorations: the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal with Device 60.  His DA Form 20 also notes the 
military occupational specialty of Heavy Vehicle Driver.  In 
June 1969, the veteran was assigned as a light vehicle driver 
with "CMAC USARPAC RVN."  In November 1969, he was assigned 
as a heavy vehicle driver with the 403rd. Transportation 
Company.  Additionally, a certificate of achievement notes 
that the veteran completed combat proficiency training in 
July 1969.

At the time of the veteran's enlistment examination in July 
1968, no psychiatric abnormalities were detected.  The 
veteran denied any nervous trouble in a report of medical 
history completed at that time.  The service medical records 
are absent any complaints of, or treatment for, a mental 
condition.  The veteran received another physical in June 
1972, and again no psychiatric problems were noted and none 
were claimed by the veteran in his report of medical history.  
A report of mental status evaluation indicated that the 
veteran was fully alert and oriented, with a level mood and 
clear thought content.  No significant mental illness was 
found.   

Following service, the veteran sought treatment for a mental 
condition.  A January 1980 treatment report written by R.G., 
M.D. recited a history of an industrial accident suffered by 
the veteran in November 1979.  While working for a landscape 
company, the veteran fell from a truck and injured his back.  
The treatment report then noted the veteran's presenting 
psychiatric symptoms, which included anxiety, depression, 
poor appetite, irritability and sleeping trouble.  A 
diagnostic impression of anxiety reaction with depressive 
traits was rendered.  R.G. commented that "[i]n my opinion, 
the symptoms are related to the industrial accident that took 
place on November 1, 1979."  Further treatment for a mental 
condition was rendered by R.G. throughout 1980 and 1981.  

A private psychological evaluation conducted in January 1988 
yielded a diagnosis of psychogenic pain disorder and probable 
PTSD.  

The veteran was examined by VA in February 1988.  The veteran 
gave a military history in which he claimed to have checked 
bridges and rocket sites.  He also stated that he was 
"involved in ambushes."  He reported that, as a result of 
one such ambush, he had problems with shrapnel in his right 
ankle.  The report states that "as far as specific instances 
go which contribute to his post traumatic stress disorder, he 
denies any specific instances but he makes a general 
statement of the events of just being in Vietnam and going 
through various aspects of the Vietnam war."  A diagnosis of 
PTSD, chronic and delayed type, was rendered.  

In April 1988, the veteran was examined by T.M., M.D.  He was 
found to have mild chronic intermittent depression and 
anxiety secondary to a November 1979 industrial accident.  

In a statement received in May 1988, the veteran reported 
that he could not remember the units that he was assigned to 
in service.  He indicated he performed duties as an 
infantryman, guard duty, and convoy escort.  He stated he 
received the Combat Infantryman Badge and was wounded in the 
right leg.  In that letter, the veteran conveyed his constant 
feelings of insecurity, as he never knew the location or 
strength of enemy forces.

In June 1990, the veteran was evaluated by K.S., M.D.  He was 
found to have major affective complications, in the form of 
major depressive episodes.  Such episodes were prompted by 
persistent pain from the veteran's back problems.  

The veteran received another VA examination in September 
1991.  He stated that he dwelled on his Vietnam experiences.  
His symptoms included nightmares, sleepwalking, irritability 
and social avoidance.  The examiner rendered an Axis I 
diagnostic impression of chronic pain syndrome with 
depression.  The examiner stated that he did not see definite 
symptoms of PTSD.  While the veteran complained of dreams 
involving Vietnam, it was noted that he was not very 
specific.  Overall, he did not display the typical symptoms 
to warrant a diagnosis of PTSD.

A VA consultation report, dated in September 1991, notes that 
the veteran's history of marital and legal problems was 
consistent with a PTSD diagnosis.  Additionally, his 
presenting history and testing were found to be supportive of 
a PTSD diagnosis.  However, the report did not detail any 
contended stressors upon which the impression was based.  

A private medical statement, dated in March 1992, notes an 
impression of depressive and anxiety states.

The veteran and his wife presented testimony at a personal 
hearing at the RO in April 1992.  He testified that he was 
assigned to CMAC [Capital Military Assistance Command].  He 
indicated that he could not remember the units that he was 
assigned to.  He stated that he was in the infantry and that 
he went on patrols at night, standing on the outside of the 
perimeters.  He indicated that friends were killed but he 
could not remember their names.  He also claimed that he shot 
a Vietnamese person in a hotel in Saigon but he could not 
remember the date.  Further, the veteran recalled that a 
helicopter that he was riding in was called to medevac duty, 
he fired his M-16 from the helicopter, and that wounded 
Vietnamese persons were loaded aboard.  He also indicated 
that he would go to villages to find where rockets had been 
fired from, and would cover bodies.

A private psychological evaluation report, dated in April 
1992, shows an assessment of chronic major depression and 
chronic pain syndrome.

Treatment reports written by T.M., dated in 1993, reflect 
symptoms of irritability and sleeplessness.  Such symptoms 
related to the veteran's pain from physical ailments, 
including back pain and stomach problems.

The veteran presented testimony at a personal hearing at the 
RO in May 1993.  He claimed that he jumped off a truck when 
the Da Nang area was shelled, sometime in 1969.  He indicated 
that he could not remember more specifically when this 
occurred.  The veteran also testified that he had guard duty 
and patrolled the beaches near a fuel dump system.  He also 
stated that a helicopter that he was riding in was called to 
medevac duty and that wounded Vietnamese were loaded aboard.  
He also claims that two Vietnamese persons on a motor scooter 
ran under his jeep in Saigon.  He stated that he saw "guys 
messed up and part of the bodies messed up and stuff," and he 
got into some scrapes in villages where rounds would come in.  
He indicated that no one was hit.  When asked about 
remembering details of events, the veteran indicated that 
since he left Vietnam he had not been able to remember dates, 
places, times, and things that happened.  The veteran 
summarized his Vietnam experience by concluding that it was 
"all bad," and that he saw guys "messed up" and "part of 
the bodies messed up...."   

A private medical record, dated in September 1993, indicated 
that the veteran had bad dreams relating to Vietnam.  An 
October 1993 testing profile was consistent with, but not 
diagnostic of PTSD.

The veteran received a private psychological evaluation from 
J.B.F., Ph.D., in October 1993, in conjunction with an SSA 
disability determination.  The clinical impressions were 
major depression, and adjustment disorder with mixed 
emotional features.  PTSD was ruled out.  

The veteran and his wife presented testimony at a personal 
hearing at the RO in January 1994.  The veteran described his 
in-service stressors at that time.  First, he stated that 
while riding in a helicopter called to medevac duty, he fired 
his M-16, and that wounded Vietnamese persons were loaded 
aboard.  He saw "nothing but blood."  He also recalled that 
while loading the people onto the helicopter, he was fired 
upon and fired back.  He indicated that he could not remember 
the unit but that it was at Da Nang.  He also testified that 
he participated in ambushes, mining of roads, fire fights, 
and that he would shoot or cut the heads off enemy personnel.  
He claimed to have been in combat 75 percent of the time.  
The veteran claimed that he went out to villages to determine 
where incoming fire had come from and to get pieces of 
bodies.  He indicated that he took pictures of helicopter 
crashes or "shoot downs" with dead people but that the 
pictures were taken away from him at Ft. Lewis.

Treatment reports written by T.M. and dated 1994 reflect 
continued treatment for psychiatric symptoms.  No new 
stressors were identified in these records.  

The report of VA examination, dated in November 1994, notes 
that the veteran claimed that he was wounded, that he was 
called to evacuate wounded covered in blood, that he cut the 
throats of wounded enemy, and was involved in firefights.  
The examiner indicated that history and causation were 
consistent with PTSD.  The examiner noted that psychiatric 
testing results were not valid due to excessive endorsement 
of psychotherapy.  The diagnosis was PTSD.

A March 1996 response from the U.S. Army & Joint Services 
Environmental Support Group (ESG) notes that an Operational 
Report-Lessons Learned for CMAC for the period ending July 
31, 1969, indicated that CMAC was involved in the destruction 
of enemy offensive capability in the Saigon area and that 
elements of CMAC experienced ambush and rocket attacks.  An 
extract of the Operational Report-Lessons Learned was 
included.  The ESG also provided a 1970 unit history for the 
403 Transportation Company.  An extract from a publication 
notes a standoff attack at Da Nang on December 11, 1969, 
where four rounds impacted on the base and damaged one 
aircraft.  The ESG response indicates the claimed stressors 
of seeing mutilated casualties, cutting the heads off enemy, 
jumping out of a truck, or riding in a helicopter with 
casualties are seldom found in combat records.  Additionally, 
the response indicated that incidents involving civilians are 
not normally found in combat records.  The ESG indicates that 
it needed additional information to research specific combat 
incidents and casualties, and the claimed helicopter crashes, 
and the veteran must provide the "who, what, where, and when" 
of each claimed stressor.

Treatment reports dated 1996 to 1998 written by T.M. reveal 
continued treatment for psychiatric difficulties.  

In an April 1997 statement, the veteran elaborated on his 
claimed in-service stressors.  He again explained that he was 
riding in a medavac helicopter while a firefight was in 
progress and the helicopter went nose down.  He attempted to 
save an injured elderly woman.  He carried her back, only to 
discover that she had been gut shot and there was no chance 
to save her.  He experienced guilt over his inability to save 
her.  He also described another stressful event, in which he 
was driving a jeep, on his way to pick up a Colonel, and he 
struck a motorcycle.  One individual was decapitated and he 
had to retrieve the rolling head.  Another individual was 
under the truck, uninjured.  The veteran had to drag him out 
and remove his weapon.  According to the veteran, the 
incident was reported to the Civilian Vietnam Police.  

In a December 1998 statement, the veteran stated that, while 
with the 403rd transit in early December of 1969, he was 
thrown from a truck during a round of incoming fire.  The 
veteran again reiterated other stressors previously 
discussed, including the incident in which he helped a 
mortally wounded woman into a medevac.  He recalled that he 
had her blood all over him.

The veteran gave testimony before the undersigned in October 
2000.  The veteran explained that while in Vietnam his duty 
assignment was that of a vehicle driver.  He stated that he 
drove a Command Sergeant Major and a Colonel on bridge recon  
missions, and missile chasing assignments.  Specifically, 
they would travel to the site of missile hits to check 
damages and count bodies.  When asked if he was ever wounded 
in combat, the veteran answered affirmatively, with respect 
to his foot.  He stated that he jumped off the back of a 
truck in the midst of incoming fire.  When asked if his 
psychiatric symptoms began in service, the veteran also 
answered affirmatively.  He noted that when he returned from 
Vietnam, but still during service, he started to experience 
mental problems.  He stated that he went out drinking and 
that he went AWOL.  He reported that he could not get along 
with people.  The veteran stated that, of all his Vietnam 
experiences, the worst part was being in the hospital.  He 
reported that there was screaming and hollering, and that 
people with no legs and arms were lying beside him.  The 
veteran also stated that he encountered rocket attacks while 
in Vietnam. 

Treatment reports dated from 2000 to 2002 from the Watson 
clinic reflect care for a psychiatric condition.  

The veteran most recently received a VA psychiatric 
examination in May 2001.  
The examiner expressed his opinion that the veteran indeed 
suffers from "service-connected PTSD as defined by both DSM-
III and DSM-IV diagnostic criteria."  He added that such 
conclusion was reached after a complete review of the medical 
records, clinical interview and standardized psychological 
testing.  In explaining the rationale behind that conclusion, 
the examiner noted that the veteran had trouble functioning 
while on active duty, as evidenced by a late return from 
leave on one occasion.  He also relied on military records 
associated with the claims file that documented grenade 
activity and described an incident in which a military truck 
collided with a Vietnamese motor scooter, killing a young 
Vietnamese boy.  Such records were apparently viewed by the 
examiner as corroborating one of the veteran's stressors.  
Finally, the examiner was persuaded by the veteran's post-
service medical records, which revealed symptoms such as 
anxiety beginning in 1979.  

Analysis

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  In the present 
case, the evidence associated with the claims establishes all 
three elements, allowing for a grant of service connection, 
as will be discussed below.

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.  

The Board has reviewed the evidence of record and concludes 
that a finding of PTSD, under either the old or new standard, 
is established here.   Indeed, clear diagnoses of PTSD were 
demonstrated in February 1988, November 1994 and May 2001.  
Moreover, the most recent diagnosis was noted to be in 
accordance with DSM-IV criteria.  Thus, the first element of 
a PTSD claim has been satisfied.  

Having established that a valid diagnosis of PTSD exists, the 
Board must determine whether the veteran experienced a 
stressful experience during service.  In making that 
assessment, it is first necessary to determine whether the 
evidence demonstrates that the veteran engaged in combat with 
the enemy.  Here the evidence does not so demonstrate.  
First, the veteran received no award or decoration 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), combat 
incurred wounds (the Purple Heart Medal), or valor in combat 
with the enemy.  Given this absence of decorations, the 
veteran is not entitled to a presumption that he "engaged in 
combat with the enemy."   

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence" that the claimant 
was in a plane crash, ship sinking, explosion, rape or 
assault, or duty on a burn ward or in a graves registration 
unit.  See Zarycki, supra.  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  At 
a minimum, however, the case law from the Court would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish that the claimant was in a plane crash, 
ship sinking, explosion, rape or assault, or had duty on a 
burn ward or in a graves registration unit.  Thus, the Board 
finds that the record does not contain "conclusive evidence" 
that the veteran "engaged in combat with the enemy."  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  Here, such verification is 
found in a March 1996 submission from the U.S. Army & Joint 
Services Environmental Support Group (ESG).  Those records 
revealed that CMAC experienced ambush and rocket attacks.  
Additionally, it was shown that the 403rd Transportation 
Company was involved in a standoff attack at Da Nang on 
December 11, 1969, where four rounds impacted on the base and 
damaged one aircraft.  Thus, this evidence confirms the 
veteran's claimed stressors of being involved in mortar 
attacks and of being fired upon by the enemy.  

The Board is cognizant of the fact that the information 
provided by ESG did not specifically establish that the 
veteran himself had been a participant in either ambush or 
rocket attacks, or the standoff attack at Da Nang.  However, 
the Court has expressly rejected the notion that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is required to verify that attack as a PTSD 
stressor.  See Pentecost v. Principi, 16, Vet. App. 124 
(2001).   Thus, the ESG reports are sufficient corroboration 
of an in-service stressor, and serve to satisfy that element 
of a PTSD claim.

The final element of a PTSD claim to be considered is whether 
the medical evidence contains an etiological opinion linking 
the veteran's currently diagnosed PTSD to the established in-
service stressor event.  Here, such an opinion is found in 
the May 2001 VA examination report.  Such conclusion was 
persuasive in that it was based upon a thorough examination 
and review of the entire claims file.  Additionally, the 
examiner strengthened his determination by providing multiple 
rationales.  First, the examiner found that the veteran's 
mental difficulties began while still on active duty, as 
shown by a late return from leave.  He further relied on the 
official documentation of the types of stressor events 
claimed by the veteran.  Finally, he noted post-service 
treatment for a mental condition as early as 1979.  While the 
opinion did not attempt to explain the absence of psychiatric 
care from separation in 1972 until 1979, overall it is 
sufficiently consistent with the evidence of record, and is 
an adequate basis for a grant of service connection here.  
The Board notes that in reaching this conclusion, the 
preponderance of the evidence is in support of the claim.

II.  Right ankle.

Factual background

At the time of the veteran's enlistment examination in July 
1968, his feet were found to be normal.  The veteran denied 
any foot trouble in a report of medical history completed at 
that time.  During service, a December 1968 podiatry clinical 
record notes an impression of osteochondroma, at the base of 
the first metatarsal of both feet, and pes cavus.  The 
service medical records additionally reveal treatment for a 
right ankle condition in December 1969.  The veteran had 
jumped off a truck, injuring his right ankle and knee.  The 
right ankle was sprained.  X-rays were negative and the 
veteran was casted.  Continued treatment was sought for pain 
and swelling of the right ankle through January 1970.  A May 
1972 podiatry consultation report notes that X-rays revealed 
pes cavus deformity and osteophyte formation medial surfaces 
dorsal surface.  A radiographic report, dated in May 1972, 
indicates no significant abnormality of the feet noted.  A 
May 1972 physical profile notes "pes cauces deformith 
bilateral and osteophyte foundation and medial cuniform 
dorsal surface."  No right ankle problems were noted upon 
physical examination in June 1972.  A report of medical 
history completed at that time reflected foot trouble.  

A VA examination report, dated in March 1988, notes the 
veteran's claims that he was wounded in the right ankle 
during service and that he sustained a fracture.  There was 
tenderness of the soft tissue and bony tenderness over the 
medial and lateral malleoli.  The diagnoses were history of 
right ankle fracture secondary to shrapnel wound and unstable 
right ankle secondary to shrapnel wound.  

A March 1988 VA podiatry consultation report notes a 
diagnosis of trauma to right ankle by history with mild 
traumatic arthritis.  A VA X-ray report, dated in February 
1988, notes normal examination of the right ankle.

The report of a VA examination, dated in September 1991, 
notes a right ankle scar from shrapnel wounds.  Dorsiflexion 
was to 20 degrees and plantar flexion was to 40 degrees.  The 
diagnosis was possible arthritis of the right ankle, most 
likely post traumatic, and shrapnel wound on the right ankle.  
A report of VA X-rays of the right foot, also dated in 
September 1991, notes hallux valgus deformity with no other 
bony abnormalities.

A January 1992 treatment report written by V.R.T., M.D. 
revealed limited motion and weakness of the right ankle.  

The veteran and his wife presented testimony at a personal 
hearing at the RO in April 1992.  The veteran testified that 
he had pain in the right ankle and he could not put pressure 
on it.  He indicated that he had problems with his ankle 
during service.  He also submitted pictures purportedly of 
himself showing the right foot/ankle in a cast.

A December 1992 VA examination revealed that the veteran 
experienced right ankle pain when walking on his heels.  
However, no diagnosis was made regarding the right lower 
extremity.  

The veteran presented testimony at a personal hearing at the 
RO in May 1993.  He testified that he jumped out of a truck, 
that his ankle right swelled up, and he was hospitalized.  He 
stated that the incident occurred during a round of incoming 
fire.  When his boot was taken off at the aid station, there 
was blood in it.  It was not clear whether he had sustained a 
fragment wound or whether the fracture itself had broken the 
skin.  He indicated that he used a cane because his ankle 
locked up and he would fall, and he had limitation of motion 
of the ankle.  He testified that during service he had 
soreness of the ankle and he received a profile concerning 
the feet.
  
In a private medical examination report, dated in September 
1993, the veteran gave a history of a right ankle injury 
during service when he jumped from a truck during a mortar 
attack.  He stated that he was treated with a cast.  The 
report notes the major joints of the lower extremities 
essentially moved though full range of motion with no 
deformity or instability.

The veteran and his wife presented testimony at a personal 
hearing at the RO in January 1994.  The veteran noted that 
his service medical records indicate a sprained right ankle.

The veteran was examined by VA in June 1999.  Upon physical 
examination, the veteran complained of significant pain 
throughout the range of motion and with touch, including 
light touch, along the right ankle.  X-rays did not reveal 
any bony abnormalities.  There was no diffuse osteoporosis.  
The examiner expressed his opinion that the veteran had lost 
normal range of motion and normal function in his right 
ankle.  He added that such loss was not the result of any 
bony deformity but rather was likely due to soft tissue.  The 
examiner further stated that it was unclear whether the right 
ankle deformity was neurologic in nature.  He stated that 
tests would be ordered and that a more definitive conclusion 
would be made once the results were known.

Bone scans were performed subsequent to the June 1999 VA 
examination.  After reviewing the results of those studies, 
the examiner commented that the findings were unremarkable 
and normal.  Additionally, nerve conduction studies were 
normal.  Given such results, the examiner opined that there 
were no diagnostic abnormalities of the veteran's right 
ankle.  

The veteran gave testimony before the undersigned in October 
2000.  The veteran again recounted his right ankle injury 
during service.  He stated that he stayed in the hospital for 
2 or 3 days.  The veteran stated that he had experienced 
right ankle trouble ever since that in-service injury.  He 
added that he usually walked with a cane and took arthritis-
type medication. 

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  In the present case, the evidence of record fails 
to establish a current right ankle disability, as will be 
discussed below.  As a result, a grant of service connection 
is not warranted.    

The Board observes that, without question, the veteran 
sustained a right ankle injury during service.  Such was 
evidenced in treatment reports dated December 1969 and 
January 1970.  However, upon separation the veteran's lower 
extremities were found to be normal.  There were no post-
service complaints regarding the right ankle until 1988, 16 
years following discharge.  Moreover, objective examination 
at that time revealed no defects.  Subsequent private 
examination in September 1993 demonstrated that the major 
joints of the lower extremities essentially moved though full 
range of motion with no deformity or instability.  Finally, 
while the right ankle was shown to have a loss of motion upon 
VA examination in June 1999, all tests were normal and the 
examiner concluded that there were no diagnostic 
abnormalities of the veteran's right ankle.  

Based on the above, it can only be concluded that the veteran 
does not have a current right ankle disability.  Without such 
a disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even if 
the evidence could favorably be construed so as to allow for 
a finding of a current right ankle disability, the veteran's 
claim must still be denied based on an absence of any 
competent etiological opinion causally relating such 
disability to active service.  

In conclusion, the evidence fails to establish a current 
right ankle disability.  Instead, the evidence demonstrates 
that the veteran's in-service right ankle injury left no 
diagnostically verifiable residuals.  As the preponderance of 
the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for PTSD is granted.

Service connection for a right ankle disability is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

